 


Exhibit 10.3
 
 
EXECUTION COPY
 


 
 
REGISTRATION RIGHTS AGREEMENT
 
by and among
 
BLACKROCK, INC.,
 
BARCLAYS BANK PLC
 
and
 
BARCLAYS BR HOLDINGS S.À R.L.
 
Dated as of December 1, 2009



 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 
 
Page


Section 1.
Definitions
1
     
Section 2.
Registration Under the Securities Act
5
     
Section 3.
Restrictions on Public Sale by the Company
11
     
Section 4.
Registration Procedures
11
     
Section 5.
Indemnification; Contribution
17
     
Section 6.
Miscellaneous
20






 
ii

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 1, 2009,
by and among BlackRock, Inc., a corporation organized under the laws of the
State of Delaware (the “Company”), Barclays Bank PLC, a public limited company
incorporated under the laws of England and Wales (“Barclays”), and Barclays BR
Holdings S.à r.l., a société à responsabilité limitée organized under the laws
of Luxembourg (“BR Holdings” and, together with Barclays, the “Barclays
Parties”).
 
WHEREAS, the Company is party to a Stock Purchase Agreement by and among
Barclays, Barclays PLC and the Company, dated as of June 16, 2009 (as amended,
modified or supplemented from time to time in accordance with its terms, the
“Transaction Agreement”);
 
WHEREAS, upon the Closing, as defined in the Transaction Agreement (the
“Closing”), the Barclays Parties will receive shares of the Capital Stock (as
defined herein) of the Company;
 
WHEREAS, the parties to this Agreement desire to set forth the rights of the
Barclays Parties and the obligations of the Company with respect to the
registration of Registrable Securities pursuant to the Securities Act (each as
defined herein);
 
NOW THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:
 
Section 1.
Definitions.

 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person; provided, however, that
solely for purposes of this Agreement, notwithstanding anything to the contrary
set forth herein, neither the Company nor any of its controlled Affiliates shall
be deemed an Affiliate of any Barclays Party, Merrill or PNC by virtue of the
beneficial ownership by any Barclays Party, Merrill or PNC, as applicable, of
the Company’s Capital Stock, the election of Directors nominated by any Barclays
Party, Merrill or PNC, as applicable to the Board, the election of any other
Directors nominated by the Board or any other action taken by any Barclays
Party, Merrill or PNC, as applicable in accordance with the terms and conditions
of, and subject to the limitations and restrictions set forth on such Person in,
this Agreement, the Stockholder Agreement among Barclays, BR Holdings and the
Company to be entered into at the Closing (the “Stockholder Agreement”), the
Second Amended and Restated Stockholder Agreement, dated as of February 27,
2009, among the Company, Merrill and Merrill Lynch Group, Inc., as amended, or
the Amended and Restated Implementation and Stockholder Agreement, dated as of
February 27, 2009, between the Company and PNC, as amended (and irrespective of
the characteristics of the aforesaid relationships and actions under applicable
law or accounting principles).
 
“Board” means the Board of Directors of the Company.
 

 
 

--------------------------------------------------------------------------------

 

“Barclays Representative” means any Barclays Party, acting on its own behalf and
as agent and representative of each other Holder.
 
 “Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.
 
“Company” has the meaning set forth in the preamble and shall also include the
Company’s successors.
 
“Director” means any member of the Board (other than any advisory, honorary or
other non-voting member of the Board).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Existing Registration Rights Agreement” means the Registration Rights
Agreement, dated as of September 29, 2006, by and among New BlackRock, Inc.,
Merrill and PNC.
 
“FINRA” means the Financial Industry Regulatory Authority, Inc.
 
“Holder” means each Barclays Party and any Affiliate of each Barclays Party
which holds or to which Shares of  Common Stock or shares of Series D Preferred
Stock or Series B Preferred Stock (as defined below) are transferred or
otherwise acquired.
 
“Incidental Registration” means a registration required to be effected by the
Company pursuant to Section 2(b).
 
“Incidental Registration Statement” means a registration statement of the
Company, as provided in Section 2(b), which covers any of the Registrable
Securities on an appropriate form in accordance with the Securities Act and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.
 
“Merrill” means Merrill Lynch & Co., Inc.
 
“Person” means any individual, limited or general partnership, limited liability
company, corporation, trust, joint venture, association, joint stock company or
unincorporated organization.
 
“PNC” means The PNC Financial Services Group, Inc.
 
“Prospectus” means the prospectus included in a Registration Statement,
including any preliminary Prospectus, and any such Prospectus as amended or
supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities and by all other
amendments and supplements to such Prospectus, including post-effective
amendments, and in each case all material incorporated by reference therein.
 

 
2

--------------------------------------------------------------------------------

 

“Registrable Securities” means, collectively, (i) the Shares of Common Stock
owned by the Holders and the Shares of Common Stock acquired at any time by any
such Holders in the future (excluding any Shares of Common Stock acquired by any
Barclays Party or any Subsidiary of any Barclays Party in violation of the
Stockholder Agreement, (ii) any stock or other securities into which or for
which the Shares of Common Stock may hereafter be changed, converted or
exchanged, including any Related Securities, including any Related Securities
and (iii) any shares of Series D Participating Preferred Stock, par value $0.01
per share (the “Series D Preferred”), including any Related Securities and any
shares of Series B Participating Preferred Stock, par value $0.01 per share (the
“Series B Preferred”), including any Related Securities, (iv) any other
securities issued or distributed in respect of the shares described in clauses
(ii) and (iii) by way of stock dividend or stock split or in connection with a
combination of shares, recapitalization, reorganization, merger, consolidation
or otherwise, and (v) any other securities into which or for which shares of any
other successor securities are received in respect of any of the foregoing (i)
through (v); provided that in the event that any Registrable Securities (as
defined without giving effect to this proviso) are being registered pursuant
hereto, the Holder may include in such registration (subject to the limitations
of this Agreement otherwise applicable to the inclusion of Registrable
Securities) any Shares of Common Stock or securities acquired in respect thereof
thereafter acquired by such Holder (excluding any Shares of Common Stock
acquired by any Barclays Party or any Subsidiary of any Barclays Party in
violation of the Stockholder Agreement), which shall also be deemed to be
“Shares of Common Stock,” and accordingly Registrable Securities, for purposes
of such registration; provided, further, none of the foregoing will be
Registrable Securities until the termination or waiver by the Company of the
period set forth in Section 3.2(a) of the Stockholder Agreement.  Registrable
Securities will cease to be Registrable Securities when (i) a Registration
Statement covering such Registrable Securities has become effective under the
Securities Act and they have been offered and sold pursuant to such effective
Registration Statement, (ii) such Registrable Securities are transferred
pursuant to Rule 144 (or any similar provision then in force) under the
Securities Act or otherwise transferred in a manner that results in the security
being so transferred being freely transferable thereafter, (iii) from and after
such time that the Holder holds less than 5% of the Capital Stock of the
Company, (iv) such Registrable Securities shall have been otherwise transferred
to a person who is not a Holder (other than as contemplated by Section 6(c)
hereof), or (v) such Registrable Securities shall have ceased to be outstanding.
 
“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with this Agreement, including, without limitation, (i) all
registration, listing, qualification and filing fees (including FINRA filing
fees), (ii) fees and disbursements of counsel for the Company, (iii) accounting
fees, (iv) blue sky fees and expenses (including counsel fees in connection with
the preparation of a Blue Sky Memorandum and legal investment survey and FINRA
filings), (v) all printing, distributing, mailing and delivery expenses for any
Registration Statement, any Prospectus, transmittal letters, securities
certificates and other documents relating to the performance of and compliance
with this Agreement, (vi) the expenses incurred in connection with making road
show presentations and holding meetings with potential investors to facilitate
the distribution, (vii) underwriter fees, excluding discounts and commissions,
and any other expenses which are customarily borne by the issuer or seller of
securities in a public equity offering and (viii) all internal expenses of the
Company (including all salaries and expenses of officers and employees
performing legal or accounting duties); provided, however, Registration Expenses
shall not include any Selling Expenses.
 

 
3

--------------------------------------------------------------------------------

 

“Registration Statement” means any registration statement of the Company,
including a Shelf Registration Statement, which covers any Registrable
Securities and all amendments and supplements to any such Registration
Statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.
 
“Related Securities” means any securities of the Company similar or identical to
any of the Registrable Securities including, without limitation, Shares of
Common Stock and all options, warrants, rights and other securities convertible
into, or exchangeable or exercisable for Shares of Common Stock (other than any
of the foregoing to be offered or sold to officers, directors or employees as
compensation), excluding the 2.625% Convertible Debentures Due 2035 issued on
February 23, 2005 by BlackRock (the “Convertible Debentures”).
 
“Required Registration” means a registration required to be effected pursuant to
Section 2(a).
 
“Required Registration Statement” means a Registration Statement which covers
the Registrable Securities requested to be included therein pursuant to the
provisions of Section 2(a) on an appropriate form (in accordance with Section
4(a) hereof) pursuant to the Securities Act, and which form shall be available
for the sale of the Registrable Securities in accordance with the intended
method or methods of distribution thereof, and all amendments and supplements to
such Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
 
“SEC” means the Securities and Exchange Commission.
 
“Selling Expenses” means underwriting discounts, selling commissions and stock
transfer taxes applicable to the shares registered by the Holders.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Shares of Common Stock” means the shares of Common Stock.
 
“Shelf Registration Statement” means a registration statement pursuant to SEC
Rule 415 under the Securities Act, or any successor provision.
 
“Significant Stockholder” means, at any time of determination, any Person other
than any Barclays Party and their Affiliates, Merrill and its Affiliates and PNC
and its Affiliates that beneficially owns 20 percent or more of the Total Voting
Power of the Voting Securities of the Company issued and outstanding at that
time.
 
“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (i) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships the general partner interests of which held by such Person or any
Subsidiary of such Person do not have a majority of the voting or similar
interests in such partnership), or (ii) at least a majority of the securities or
other interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or
 

 
4

--------------------------------------------------------------------------------

 

others performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or controlled by such Person or by
any one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries.
 
“Subsidiary Holder” means each Subsidiary of any Barclays Party that is a
Holder.
 
“Total Voting Power” means the total number of votes entitled to be cast by the
holders of the outstanding Capital Stock of the Company and any other securities
entitled, in the ordinary course, to vote on matters put before the holders of
the Capital Stock of the Company generally.
 
“Underwriter” has the meaning set forth in Section 5(a).
 
“Underwritten Offering” means a sale of securities of the Company to an
Underwriter or Underwriters for reoffering to the public.
 
“Voting Securities” means, at any time, shares of any class of Capital Stock or
other securities or interests of a Person which are then entitled to vote
generally, and not solely upon the occurrence and during the continuation of
certain specified events, in the election of directors or Persons performing a
similar function with respect to such Person, and any securities convertible
into or exercisable or exchangeable at the option of the holder thereof for such
shares of Capital Stock.
 
“WKSI” means a well-known seasoned issuer as defined in Rule 405 under the
Securities Act.
 
Section 2.
Registration Under the Securities Act.

 
(a)        Required Registration.
 
(i)           Right to Require Registration.  At any time following the Closing
(subject to the Stockholder Agreement, and subject to the penultimate paragraph
of this Section 2(a)(i), the Barclays Representative shall have the right to
request in writing (such initial written request, a “Request”) (which Request
shall specify the number and type of Registrable Securities intended to be
disposed of, the intended method of distribution thereof and whether the
Registration Statement should be a Shelf Registration Statement) that the
Company register Registrable Securities of the Barclays Holders by filing with
the SEC a Required Registration Statement.  Upon the receipt of such a Request,
the Company will, by the tenth (10th) business day thereafter, give written
notice of such requested registration to all Holders of Registrable Securities,
and, not later than the 45th calendar day after the receipt of such a Request by
the Company, the Company will cause to be filed with the SEC a Required
Registration Statement covering the Registrable Securities which the Company has
been so requested to register in such Request (the “Request Securities”) and all
other Registrable Securities (the “Additional Requested Securities”) which the
Company has been requested to register by Holders thereof by written notice
given to the Company within ten (10) calendar days after the giving of such
written notice by the Company.  The Required Registration Statement shall be a
Shelf Registration Statement if required by the Holder and will provide for the
 

 
5

--------------------------------------------------------------------------------

 

 
registration under the Securities Act of the Registrable Securities which the
Company has been so requested to register by all such Holders, subject to the
limitations of this Section, to the extent necessary to permit the disposition
of such Registrable Securities in accordance with the intended methods of
distribution thereof specified in such Request or further requests, and, unless
such registration statement is automatically effective upon filing with the SEC,
the Company shall use its reasonable best efforts to have such Required
Registration Statement declared effective by the SEC as soon as practicable
thereafter (but in no event later than the earlier of the 180th calendar day
after the receipt of such a Request or three business days after the Company
receives notice from the SEC that it does not object to the effectiveness of
such Required Registration Statement) and to keep such Required Registration
Statement continuously effective for a period of at least 60 calendar days (or
until all of the Registrable Securities covered by such Required Registration
Statement have been sold pursuant thereto (whichever is shorter in the case of
an Underwritten Offering and whichever is longer in the case of a Shelf
Registration), or, in the case of an Underwritten Offering, such period as the
Underwriters shall reasonably require) following the date on which such Required
Registration Statement becomes effective, including, if necessary, by filing
with the SEC a post-effective amendment or a supplement to the Required
Registration Statement or the related Prospectus or any document incorporated
therein by reference or by filing any other required document or otherwise
supplementing or amending the Required Registration Statement, if required by
the rules, regulations or instructions applicable to the registration form used
by the Company for such Required Registration Statement or by the Securities
Act, the Exchange Act, any state securities or blue sky laws or any rules and
regulations thereunder.
 
Pursuant to this Section 2(a), the Barclays Representative may Request, with
respect to the Registrable Securities held by the Barclays Holders, the Company
to effect a total of two Required Registrations or underwritten takedowns under
a Shelf Registration Statement in any twelve month period provided that any
Request for Required Registrations or underwritten takedowns under a Shelf
Registration Statement must be for Registrable Securities with an aggregate
dollar value of $150,000,000 or greater.  A Request which does not result in an
effective registration under the Securities Act, a Withdrawn Request or a
Withdrawn Required Registration, in each case shall not be counted as a Request
for purposes of the limits in the preceding sentence.
 
A Request may be withdrawn prior to the filing of the Required Registration
Statement by the Holder(s) which made such Request (a “Withdrawn Request”) and a
Required Registration Statement may be withdrawn prior to the effectiveness
thereof (if applicable) by the Holders of a majority of the Registrable
Securities included therein (a “Withdrawn Required Registration”), and, in
either such event, such withdrawal shall not be treated as a Required
Registration or a Request which shall have been effected pursuant to the
immediately preceding paragraph.
 
No Holder shall, without the Company’s consent, be entitled to deliver a Request
for a Required Registration if less than 90 calendar days have elapsed since (A)
the effective date of a prior Required Registration Statement, (B) in the case
of a Required
 

 
6

--------------------------------------------------------------------------------

 

 
Registration which is effected other than by means of an Underwritten Offering,
the sale by any Holder of their Registrable Securities pursuant thereto, (C) the
date of withdrawal of a Withdrawn Required Registration or (D) the pricing date
of any underwritten offering effected by the Company.
 
Notwithstanding the foregoing, the Company may delay the filing or the
effectiveness of any Required Registration Statement (a “Blackout Period”)
Requested by one or more Holders for so long as (i) the chief executive officer
of the Company determines in good faith in consultation with counsel that such
registration would require premature disclosure of non-public information the
disclosure of which would be materially adverse to the Company; provided,
however, that the duration of any such Blackout Period shall not exceed 60 days,
and that the aggregate number of days included in all such Blackout Periods
during any consecutive 12 months shall not exceed 120 days or (ii) as may be
required under the Existing Registration Rights Agreement; provided that the
periods under clause (i) and (ii) shall not in the aggregate exceed 180 days in
any consecutive 12 months; and provided, further, that the Blackout Period in
clause (ii) shall not be counted toward such aggregate period if the Holders
shall have been able to include Request Securities with an aggregate value of
$300 million or more in such registration.
 
The registration rights granted pursuant to the provisions of this Section 2(a)
shall be in addition to the registration rights granted pursuant to the other
provisions of this Section 2.
 
(ii)           Priority in Required Registrations.  If a Required Registration
involves an Underwritten Offering, and the sole Underwriter or the lead managing
Underwriter, as the case may be, of such Underwritten Offering shall advise the
Company in writing on or before the date five (5) days prior to the date then
scheduled for such offering that, in its opinion, the amount of Registrable
Securities requested to be included in such Required Registration exceeds the
amount which can be reasonably expected to be sold in such offering without
adversely affecting the success of the distribution of the Securities being
offered, the Company will include in such Required Registration only the amount
of Registrable Securities that the Company is so advised can be sold in such
offering; provided, however, that the Company shall be required to include in
such Required Registration the amount of securities (including Registrable
Securities) requested to be included in such registration that the Company is so
advised can be sold in (or during the time of) such offering, allocated, if
necessary, pro rata among the holders (including the Holders) thereof requesting
such registration on the basis of the percentage of the securities (including
Registrable Securities) beneficially owned at the time that each holder
(including Holders) requesting inclusion of their securities desires to register
in such registration; provided, however, that in the event the Company
determines, by virtue of this paragraph, not to include in any such registration
all of the Registrable Securities of any Holder requested to be included in such
registration, such Holder may, upon written notice to the Company given within 3
days of the time such Holder first is notified of such matter, reduce the amount
of Registrable Securities it desires to have included in such registration,
whereupon only the Registrable Securities,
 

 
7

--------------------------------------------------------------------------------

 

 
if any, it desires to have included will be so included and the amount of
Registrable Securities which each Holder is entitled to include in such
registration shall be recalculated utilizing the reduced total number of
Registrable Securities to be included in such registration. If any Holder’s
Request Securities are reduced such that the aggregate dollar value of the
Shares of Common Stock or other securities of all Holders included in such
Underwritten Offering is less than $750 million or the securities included at
the request of a Person (other than a Holder) represent 20% or more of the
aggregate value of all the securities included in such Underwritten Offering,
then such offering of securities shall not be deemed to count against the number
of Required Registrations to which such Holder is entitled.
 
(b)        Incidental Registration.
 
(i)           Right to Include Registrable Securities.  If at any time the
Company proposes to register any Related Securities under the Securities Act
(other than (A) any registration of public sales or distributions solely by and
for the account of the Company of securities issued (x) pursuant to any employee
benefit or similar plan, including employee stock and stock option plus, or any
dividend reinvestment plan or (y) in any acquisition by the Company, (B)
pursuant to Section 2(a) hereof, or (C) any registration of the Company’s
Convertible Debentures and any securities related thereto or convertible or
exchangeable therefor), either in connection with a primary offering for cash
for the account of the Company or a secondary offering or a combination thereof,
the Company will, each time it intends to effect such a registration, give
written notice to all Holders of Registrable Securities at least fifteen (15)
business days prior to the anticipated filing date of a Registration Statement
with the SEC pertaining thereto, informing such Holders of its intent to file
such Registration Statement and of the Holders’ rights to request the
registration of the Registrable Securities held by the Holders under this
Section 2(b) (the “Company Notice”); provided, that if in the reasonable opinion
of the Company such fifteen business day period would materially interfere with
the ability of the Company effect a registration and issue and sell securities
pursuant to such registration, such period may be reduced to a period not less
than ten business days to be reasonably determined by the Company.  Upon the
written request of any Holder made within 7 business days after any such Company
Notice is given (which request shall specify the Registrable Securities intended
to be disposed of by such Holder and, unless the applicable registration is
intended to effect a primary offering of Shares of Common Stock for cash for the
account of the Company, the intended method of distribution thereof), the
Company will use its reasonable best efforts to effect the registration under
the Securities Act of all Registrable Securities which the Company has been so
requested to register by such Holders to the extent required to permit the
disposition (in accordance with the intended methods of distribution thereof) of
the Registrable Securities so requested to be registered, including, if
necessary, by filing with the SEC a post-effective amendment or a supplement to
the Incidental Registration Statement or the related Prospectus or any document
incorporated therein by reference or by filing any other required document or
otherwise supplementing or amending the Incidental Registration Statement, if
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Incidental Registration
 

 
8

--------------------------------------------------------------------------------

 

 
Statement by the Securities Act, any state securities or blue sky laws, or any
rules and regulations thereunder; provided, however, that if, at any time after
giving written notice of its intention to register any securities and prior to
the effective date of the Incidental Registration Statement filed in connection
with such registration, the Company shall determine for any reason not to
register or to delay registration of such securities, the Company may, at its
election, give written notice of such determination to each Holder of
Registrable Securities and, thereupon, (A) in the case of a determination not to
register, the Company shall be relieved of its obligation to register any
Registrable Securities in connection with such registration (but not from its
obligation to pay the Registration Expenses incurred in connection therewith)
and (B) in the case of a determination to delay such registration, the Company
shall be permitted to delay registration of any Registrable Securities requested
to be included in such Incidental Registration Statement for the same period as
the delay in registering such other securities.
 
The registration rights granted pursuant to the provisions of this Section 2(b)
shall be in addition to the registration rights granted pursuant to the other
provisions of this Section 2, and no registration effected under this Section
2(b) shall relieve the Company of its obligations to effect a Required
Registration under Section 2(a), other than as set forth in the fourth paragraph
in Section 2(a)(i).
 
(ii)           Priority in Incidental Registrations.  If a registration pursuant
to this Section 2(b) involves an Underwritten Offering of the securities so
being registered, whether or not for sale for the account of the Company, and
the sole Underwriter or the lead managing Underwriter, as the case may be, of
such Underwritten Offering shall advise the Company in writing (with a copy to
each Holder of Registrable Securities requesting registration) on or before the
date five (5) days prior to the date then scheduled for such offering that, in
its opinion, the amount of securities (including Registrable Securities)
requested to be included in such registration exceeds the amount which can be
reasonably expected to be sold in (or during the time of) such offering without
adversely affecting the success of the distribution of the securities being
offered, then the Company will include in such registration, (x) if such
registration is pursuant to the Existing Registration Rights Agreement, then
such shares as shall be required to be included pursuant to Section 2(a)(ii)
thereof, and (y) for all other registrations, first, all the securities desired
to be sold by the Company pursuant to such Registration Statement without
reference to the incidental registration rights of any holder (including
Holders), to the extent such offering or Registration Statement has been
initiated by the Company for a primary offering of its securities and not
pursuant to the demand of another holder of Related Securities, and second, the
amount of other securities (including Registrable Securities) requested to be
included in such registration that the Company is so advised can be sold in (or
during the time of) such offering, allocated, if necessary, pro rata among the
holders (including the Holders) thereof requesting such registration on the
basis of the percentage of the securities (including Registrable Securities)
beneficially owned at the time that each holder (including Holders) requesting
inclusion of their securities desires to register in such registration;
provided, however, that in the event the Company determines, by virtue of this
paragraph, not to include in any such registration all of the Registrable
Securities of any Holder requested to be included in such
 

 
9

--------------------------------------------------------------------------------

 

 
registration, such Holder may, upon written notice to the Company given within 3
days of the time such Holder first is notified of such matter, reduce the amount
of Registrable Securities it desires to have included in such registration,
whereupon only the Registrable Securities, if any, it desires to have included
will be so included and the amount of Registrable Securities which each Holder
is entitled to include in such registration shall be recalculated utilizing the
reduced total number of Registrable Securities to be included in such
registration.
 
(c)        Expenses.  Subject to the provisions of Section 3.2(d) of the
Stockholder Agreement, the Company agrees to pay all Registration Expenses in
connection with each registration effected in accordance with Section 2
hereof.  All Selling Expenses relating to securities registered on behalf of
Holders shall be borne by the Holders of shares included in such registration,
other selling stockholders and the Company pro rata on the basis of the
percentage of Shares of Common Stock or other securities so registered by each
such party, except that the Company need not contribute to fees and
disbursements of counsel for the Holders and other selling stockholders.
 
(d)        Effective Registration Statement; Suspension.  Subject to the third
paragraph of Section 2(a)(i), a Registration Statement pursuant to Section 2(a)
will not be deemed to have become effective (and the related registration will
not be deemed to have been effected or requested) unless it has been declared
effective by the SEC prior to a request by the Holders of a majority of the
Registrable Securities included in such registration that such Registration
Statement be withdrawn; provided, however, that if, after it has been declared
effective, the offering of any Registrable Securities pursuant to such
Registration Statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or any other governmental agency or court, such
Registration Statement will be deemed not to have become effective and the
related registration will not be deemed to have been effected or requested
pursuant to this Agreement.
 
Any period during which the Company fails to keep any Required Registration
Statement effective and usable for resale of Registrable Securities shall be
referred to as a “Suspension Period.” A Suspension Period shall (a) commence on
and include the earlier of the date that (i) the Company gives notice or (ii) a
Holder is advised by counsel or the SEC, in either case, that a Required
Registration Statement is no longer effective or usable for resale of
Registrable Securities and (b) end on and including the date when each Holder of
Registrable Securities covered by such Required Registration Statement either
receives copies of the supplemented or amended Prospectus contemplated by
Section 4(j) or is advised in writing by the Company (having a reasonable basis
to so advise) that the use of the Prospectus may be resumed.  In the event of
one or more Suspension Periods, the applicable time period for keeping the
Registration Statement effective referenced in the last sentence of the first
paragraph of Section 2(a)(i) shall be extended by the number of days included in
each Suspension Period, and, in the event any Suspension Period occurs sooner
than 30 days after the end of the previous Suspension Period or 30 days after
the initial effectiveness of any Required Registration Statement, none of the
days between such Suspension Periods (as the case may be) or prior to such
Suspension Period shall be included in computing such applicable time period.
 

 
10

--------------------------------------------------------------------------------

 

(e)        Selection of Underwriters.  At any time or from time to time, the
Holders of at least 25% of the Registrable Securities covered by a Required
Registration Statement may elect to have such Registrable Securities sold in an
Underwritten Offering and may select the investment banker or investment bankers
and manager or managers that will serve as lead and co-managing Underwriters
with respect to the offering of such Registrable Securities, subject to the
consent of the Company which shall not be unreasonably withheld.  If more than
one Holder is the Holder of more than 25% of the Registrable Securities covered
by a Required Registration Statement, then such selection of investment bankers
or managers shall be made by the Holder that has the greatest number of
Registrable Securities included in such Registration Statement.  In addition to
the foregoing, for so long as the Merrill or its Affiliates hold 20% of the
outstanding Shares of Common Stock of the Company on an as converted basis in
the aggregate, Merrill shall be entitled to direct that Merrill, Lynch, Pierce,
Fenner & Smith or another Subsidiary of Merrill be appointed as co-lead or
co-managing Underwriter in respect of any Underwritten Offering in which Merrill
requests to include Related Shares contemplated by this Agreement.  No Holder
may participate in any Underwritten Offering hereunder unless such Holder (a)
agrees to sell such Holder’s securities on the basis provided in any
underwriting arrangements and (b) completes and executes all questionnaires,
powers of attorney, custody agreements, indemnities, underwriting agreements and
other documents required under the terms of such Underwritten Offering.
 
(f)         Equal Future Rights.  Should the Company grant any new registration
rights to any Significant Stockholder or any other Person, or amend or modify
the registration rights of any Person in such a way to make such registration
rights more favorable to one Person than to another Person, the registration
rights granted under this Agreement shall be automatically amended so as to be
not less favorable to any Holder than those granted to such Significant
Stockholder or other Person.
 
Section 3.
Restrictions on Public Sale by the Company.

 
If requested by the sole Underwriter or lead managing Underwriter(s) in any
Underwritten Offering, the Company agrees not to effect any public sale or
distribution (other than, in the case of the Company, in connection with (a) any
merger, acquisition or similar transaction that involves the public offering of
securities, (b) public sales or distributions solely by and for the account of
the Company of securities issued pursuant to any employee benefit or similar
plan, including employee stock and stock option plans, (c) any dividend
reinvestment plan) or (d) any registration required pursuant to the Existing
Registration Rights Agreement, of any securities during the period commencing on
the date the Company receives a Request from any Holder and continuing until 90
days after the commencement of an Underwritten Offering (or for such shorter
period as the sole or lead managing Underwriter shall request) unless earlier
terminated by the sole Underwriter or lead managing Underwriter(s) in such
Underwritten Offering.
 
Section 4.
Registration Procedures.

 
In connection with the obligations of the Company pursuant to Section 2, the
Company shall use its reasonable best efforts to effect or cause to be effected
the registration of the
 

 
11

--------------------------------------------------------------------------------

 

Registrable Securities under the Securities Act to permit the sale of such
Registrable Securities by the Holders in accordance with their intended method
of distribution, and the Company shall:
 
(a)         (i) prepare and file a Registration Statement with the SEC which (x)
shall be on Form S-3 (or any successor to such form), if available, and
otherwise on Form S-1, (y) shall be available for the sale or exchange of the
Registrable Securities in accordance with the intended method or methods of
distribution by the selling Holders thereof and (z) shall comply as to form with
the requirements of the applicable form and include all financial statements
required by the SEC to be filed therewith and all other information reasonably
requested by the lead managing Underwriter or sole Underwriter, if applicable,
to be included therein, (ii) unless such Registration Statement is automatically
effective upon filing with the SEC, use its reasonable best efforts to cause
such Registration Statement to become effective and remain effective in
accordance with Section 2, (iii) if the Company is eligible as a WKSI as of the
applicable time, utilize the automatic shelf registration process under Rule 415
and Rule 462 under the Securities Act, (iv) not take any action that would cause
a Registration Statement to contain a material misstatement or omission or to be
not effective and usable for resale of Registrable Securities during the period
that such Registration Statement is required to be effective and usable, (v) use
its reasonable best efforts to cause each Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
such Registration Statement, amendment or supplement to comply in all material
respects with any requirements of the Securities Act and the rules and
regulations of the SEC and (vi) cause each Registration Statement and the
related Prospectus and any amendment or supplement thereto not to contain any
untrue statement of a material fact required to be stated therein or necessary
to make the statements therein not misleading during the period that such
Registration Statement is required to be effective and usable;
 
(b)        subject to paragraph (j) of this Section 4, prepare and file with the
SEC such amendments and post-effective amendments to each such Registration
Statement, as may be necessary to keep such Registration Statement effective for
the applicable period; cause each such Prospectus to be supplemented by any
required prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 under the Securities Act; and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by each
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the selling Holders thereof, as
set forth in such registration statement;
 
(c)        furnish to each Holder of Registrable Securities and to each
Underwriter of an Underwritten Offering of Registrable Securities, if any,
without charge, as many copies of each Prospectus, including each preliminary
Prospectus, and any amendment or supplement thereto and such other documents as
such Holder or Underwriter may reasonably request in order to facilitate the
public sale or other disposition of the Registrable Securities; the Company
hereby consents to the use of the Prospectus, including each preliminary
Prospectus, by each Holder of Registrable Securities and each Underwriter of an
Underwritten Offering of Registrable Securities covered by the Prospectus or the
preliminary Prospectus (and Holders hereby agreeing not to make a broad public
dissemination of a form of preliminary Prospectus which is designed
 

 
12

--------------------------------------------------------------------------------

 

 
to be a “quiet filing” without the Company’s consent, such consent to not be
withheld unreasonably);
 
(d)        (i) use its reasonable best efforts to register or qualify the
Registrable Securities, no later than the time the applicable Registration
Statement is declared effective by the SEC or becomes effective, under all
applicable state securities or “blue sky” laws of such jurisdictions as each
Underwriter, if any, or any Holder of Registrable Securities covered by a
Registration Statement, shall reasonably request; (ii) use its reasonable best
efforts to keep each such registration or qualification effective during the
period such Registration Statement is required to be kept effective; and (iii)
do any and all other acts and things which may be reasonably necessary or
advisable to enable each such Underwriter, if any, and Holder to consummate the
disposition in each such jurisdiction of such Registrable Securities owned by
such Underwriter or Holder; provided, however, that the Company shall not be
obligated to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so otherwise required to be qualified or to
consent to be subject to general service of process (other than service of
process in connection with such registration or qualification or any sale of
Registrable Securities in connection therewith) in any such jurisdiction;
 
(e)        notify each Holder of Registrable Securities promptly, and, if
requested by such Holder, confirm such advice in writing, (i) when a
Registration Statement has become effective and when any post-effective
amendments and supplements thereto become effective, (ii) of the issuance by the
SEC or any state securities authority of any stop order, injunction or other
order or requirement suspending the effectiveness of a Registration Statement or
the initiation of any proceedings for that purpose, (iii) if, between the
effective date of a Registration Statement and the closing of any sale of
securities covered thereby pursuant to any agreement to which the Company is a
party, the representations and warranties of the Company contained in such
agreement cease to be true and correct in all material respects or if the
Company receives any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose and (iv) of the happening of any
event during the period a Registration Statement is effective as a result of
which such Registration Statement or the related Prospectus would contain any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances in which they were made not misleading;
 
(f)         furnish counsel for each such Underwriter, if any, and for the
Holders of Registrable Securities copies of any request by the SEC or any state
securities authority for amendments or supplements to a Registration Statement
and Prospectus or for additional information;
 
(g)        use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness or qualification of a Registration Statement or
suspending or preventing the use of any related Prospectus at the earliest
possible time;
 

 
13

--------------------------------------------------------------------------------

 
 
 
(h)        upon request, furnish to the sole Underwriter or lead managing
Underwriter of an Underwritten Offering of Registrable Securities, if any,
without charge, at least one signed copy of each Registration Statement and any
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits; and furnish to
each Holder of Registrable Securities, without charge, at least one conformed
copy of each Registration Statement and any post-effective amendment thereto
(without documents incorporated therein by reference or exhibits thereto, unless
requested);
 
(i)         cooperate with the selling Holders of Registrable Securities and the
sole Underwriter or lead managing Underwriter of an Underwritten Offering of
Registrable Securities, if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends; and enable such Registrable Securities to be in
such denominations (consistent with the provisions of the governing documents
thereof) and registered in such names as the selling Holders or the sole
Underwriter or lead managing Underwriter of an Underwritten Offering of
Registrable Securities, if any, may reasonably request at least three business
days prior to any sale of Registrable Securities;
 
(j)         upon the occurrence of any event contemplated by paragraph (e)(iv)
of this Section, use its reasonable best efforts to promptly prepare a
supplement or post-effective amendment to a Registration Statement or the
related Prospectus, or any document incorporated therein by reference, or file
any other required document so that, as thereafter delivered to the purchasers
of the Registrable Securities, such Prospectus will not contain any untrue
statement of a material fact, or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;
 
(k)        enter into customary agreements (including, in the case of an
Underwritten Offering, underwriting agreements in customary form, and including
provisions with respect to indemnification and contribution in customary form
and materially consistent with the provisions relating to indemnification and
contribution contained herein) and take all other customary and appropriate
actions in order to expedite or facilitate the disposition of such Registrable
Securities and in connection therewith:
 
(1)           in connection with an Underwritten Offering, make such
representations and warranties to the Holders of such Registrable Securities and
the Underwriters, if any, in form, substance and scope as are customarily made
by issuers to underwriters in similar underwritten offerings;
 
(2)           in connection with an Underwritten Offering, obtain opinions of
counsel to the Company and updates thereof (which counsel and opinions (in form,
scope and substance) shall be reasonably satisfactory to the lead managing
Underwriter, if any, and the Barclays Representative, as applicable, addressed
to each selling Holder and the Underwriters, if any, covering the matters
customarily covered in opinions requested in
 

 
14

--------------------------------------------------------------------------------

 

 
sales of securities or underwritten offerings and such other matters as may be
reasonably requested by such Holders and Underwriters;
 
(3)           in connection with an Underwritten Offering, obtain comfort
letters and updates thereof from the Company’s independent certified public
accountants addressed to the selling Holders of Registrable Securities, if
permissible, and the Underwriters, if any, which letters shall be customary in
form and shall cover matters of the type customarily covered in comfort letters
to underwriters in connection with primary underwritten offerings;
 
(4)           if the selling Holder is a Subsidiary Holder then, to the extent
requested and customary for the relevant transaction, enter into a securities
sales agreement with a Barclays Party, on behalf of itself and all other
Subsidiary Holders of it or any other Barclays Party that are selling Holders,
relating to the registration and providing for, among other things, the
appointment of the Barclays Representative or such Subsidiary of a Barclays
Party that a Barclays Party shall specify for the purpose of soliciting
purchases of Registrable Securities, which agreement shall be customary in form,
substance and scope and shall contain customary representations, warranties and
covenants; and
 
(5)           deliver such customary documents and certificates as may be
reasonably requested by the Barclays Representative or by the managing
Underwriters, if any.
 
The above shall be done (i) at the effectiveness of such Registration Statement
(and each post-effective amendment thereto) in connection with any registration
required hereunder, (ii) at the time of any sales of any securities under such
Registration Statement and (ii) at each closing under any underwriting or
similar agreement, as and to the extent required thereunder;
 
(l)         make available for inspection by representatives of the Holders of
the Registrable Securities and any Underwriters participating in any disposition
pursuant to a Registration Statement and any counsel or accountant retained by
such Holders or Underwriters, all relevant financial and other records,
pertinent corporate documents and properties of the Company and cause the
respective officers, directors and employees of the Company to supply all
information reasonably requested by any such representative, Underwriter,
counsel or accountant in connection with a Registration Statement;
 
(m)       (i) within a reasonable time prior to the filing of any Registration
Statement, any Prospectus, any amendment to a Registration Statement or
amendment or supplement to a Prospectus, provide copies of such document to the
Holders of Registrable Securities and to counsel to such Holders and to the
Underwriter or Underwriters of an Underwritten Offering of Registrable
Securities, if any; fairly consider such reasonable changes in any such document
prior to or after the filing thereof as the counsel to the Holders or the
Underwriter or the Underwriters may request and not file any such document in a
form to which the Barclays
 

 
15

--------------------------------------------------------------------------------

 

 
Representative or any Underwriter shall reasonably object; and make such of the
representatives of the Company as shall be reasonably requested by the Holders
of Registrable Securities being registered or any Underwriter available for
discussion of such document;
 
(ii)           within a reasonable time prior to the filing of any document
which is to be incorporated by reference into a Registration Statement or a
Prospectus, provide copies of such document to counsel for the Holders; fairly
consider such reasonable changes in such document prior to or after the filing
thereof as counsel for such Holders or such Underwriter shall request; and make
such of the representatives of the Company as shall be reasonably requested by
such counsel available for discussion of such document;
 
(n)         cause all Registrable Securities to be listed on the New York Stock
Exchange and any securities exchange on which securities of the same class
issued by the Company are then so qualified or listed if so requested by the
Barclays Representative or if so requested by the Underwriter or Underwriters of
an Underwritten Offering of Registrable Securities, if any, and provide and
cause to be maintained a transfer agent and registrar for all such Registrable
Securities;
 
(o)        otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC, including making available to its
security holders an earnings statement covering at least 12 months which shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;
 
(p)        cooperate and assist in any filings required to be made with the
FINRA and in the performance of any due diligence investigation by any
Underwriter in an Underwritten Offering; and
 
(q)        use its reasonable best efforts to facilitate the distribution and
sale of any Registrable Securities to be offered pursuant to this Agreement,
including without limitation by making road show presentations, holding meetings
with potential investors and taking such other actions as shall be requested by
the Barclays Representative or the lead managing Underwriter of an Underwritten
Offering.
 
Each selling Holder of Registrable Securities as to which any registration is
being effected pursuant to this Agreement agrees, as a condition to the
registration obligations with respect to such Holder provided herein, to furnish
to the Company such information regarding such Holder required to be included in
the Registration Statement, the ownership of Registrable Securities by such
Holder and the proposed distribution by such Holder of such Registrable
Securities as the Company may from time to time reasonably request in writing.
 
Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in paragraph (e)(iv) of this
Section, such Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the affected Registration Statement
 

 
16

--------------------------------------------------------------------------------

 

 
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by paragraph (j) of this Section and, if so directed by
the Company, such Holder will deliver to the Company (at the expense of the
Company), all copies in its possession, other than permanent file copies then in
such Holder’s possession, of the Prospectus covering such Registrable Securities
which was current at the time of receipt of such notice.
 
Section 5.
Indemnification; Contribution.

 
(a)        Indemnification by the Company.  The Company agrees to indemnify and
hold harmless each Person who participates as an underwriter (any such Person
being an “Underwriter”), each Holder and their respective partners, directors,
officers and employees and each Person, if any, who controls any Holder or
Underwriter within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act as follows:
 
(i)           against any and all losses, liabilities, claims, damages,
judgments and reasonable expenses (“Damages”) whatsoever, as incurred, arising
out of any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement pursuant to which Registrable Securities
were registered under the Securities Act, including all documents incorporated
therein by reference, or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus, including all
documents incorporated therein by reference, or any “issuer free writing
prospectus” (as defined in Securities Act Rule 433), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading;
 
(ii)           against any and all Damages whatsoever, as incurred, to the
extent of the aggregate amount paid in settlement of any litigation,
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any other claim whatsoever based upon any such untrue
statement or omission, or any such alleged untrue statement or omission, if such
settlement is effected with the written consent of the Company; and
 
(iii)           against any and all reasonable expense whatsoever, as incurred
(including fees and disbursements of counsel), incurred in investigating,
preparing or defending against any litigation, investigation or proceeding by
any governmental agency or body, commenced or threatened, in each case whether
or not such Person is a party, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or (ii)
above;
 

 
17

--------------------------------------------------------------------------------

 

 
provided, however, that this indemnity agreement does not apply to any Holder or
Underwriter with respect to any Damages to the extent (i) arising out of any
untrue statement or alleged untrue statement of a material fact contained in any
Prospectus, or the omission or alleged omission therefrom of a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, in any such case made in reliance
upon and in conformity with written information furnished to the Company by such
Holder or Underwriter expressly for use in a Registration Statement (or any
amendment thereto) or any Prospectus (or any amendment or supplement thereto) or
(ii) arising out of or based upon offers or sales effected directly by any
Holder or Underwriter “by means of” (as defined in Securities Act Rule 159A) a
“free writing prospectus” (as defined in Securities Act Rule 405) that was not
issued by or authorized in writing by the Company.  In addition to the
foregoing, the Company shall indemnify each Holder and its respective partners,
directors, officers and employees and each Person, if any, who controls any
Holder within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act to the extent the indemnification provided by the Company to
any Underwriter in connection with a Registration Statements exceeds the
indemnity provided hereunder.
 
(b)        Indemnification by Holders.  Each Barclays Party, for itself and
jointly and severally for and on behalf of each of its Subsidiary Holders that
may be a selling Holder hereunder, agrees to indemnify and hold harmless the
Company, each Underwriter and the other selling Holders, and each of their
respective partners, directors, officers and employees (including each officer
of the Company who signed the Registration Statement), and each Person, if any,
who controls the Company, any Underwriter or any other selling Holder within the
meaning of Section 15 of the Securities Act, against any and all Damages
described in the indemnity contained in paragraph (a) of this Section (provided
that any settlement of the type described therein is effected with the written
consent of such selling Holder), as incurred, but only (i) with respect to
untrue statements or alleged untrue statements of a material fact contained in
any Prospectus or the omissions or alleged omissions therefrom of a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading, in any such case made in reliance
upon and in conformity with written information furnished to the Company by such
selling Holder expressly for use in such Registration Statement (or any
amendment thereto) or such Prospectus (or any amendment or supplement thereto)
or (ii) that arises out of or is based upon offers or sales by such Holder or
Underwriter “by means of” (as defined in Securities Act Rule 159A) a “free
writing prospectus” (as defined in Securities Act Rule 405) that was not issued
by or authorized in writing by the Company.  No selling Holder shall be liable
under this Section 5(b) for any Damages in excess of the net proceeds realized
by such selling Holder in the sale of Registrable Securities to which such
Damages relate.
 
(c)        Conduct of Indemnification Proceedings.  Each indemnified party or
parties shall give reasonably prompt notice to each indemnifying party or
parties of any action or proceeding commenced against it in respect of which
indemnity may be sought hereunder, but any failure to give such notice shall not
relive the indemnifying party or parties to any obligation that it or they may
have under this indemnity agreement, except to the extent that the indemnifying
party is materially prejudiced by such failure to give notice.  If the
indemnifying party or parties so elects
 

 
18

--------------------------------------------------------------------------------

 

 
within a reasonable time after receipt of such notice, the indemnifying party or
parties may assume the defense of such action or proceeding at such indemnifying
party’s or parties’ expense with counsel chosen by the indemnifying party or
parties and approved by the indemnified party defendant in such action or
proceeding, which approval shall not be unreasonably withheld; provided,
however, that, if such indemnified party or parties determines in good faith
that a conflict of interest exists and that therefore it is advisable for such
indemnified party or parties to be represented by separate counsel or that, upon
advice of counsel, there may be legal defenses available to it or them which are
different from or in addition to those available to the indemnifying party, then
the indemnifying party or parties shall not be entitled to assume such defense
and the indemnified party or parties shall be entitled to separate counsel
(limited in each jurisdiction to one counsel for all Underwriters and another
counsel for all other indemnified parties under this Agreement) at the
indemnifying party’s or parties’ expense.  If an indemnifying party or parties
is not so entitled to assume the defense of such action or does not assume such
defense, after having received the notice referred to in the first sentence of
this paragraph, the indemnifying party or parties will pay the reasonable fees
and expenses of counsel for the indemnified party or parties (limited in each
jurisdiction to one counsel for all Underwriters and another counsel for all
other indemnified parties under this Agreement).  No indemnifying party or
parties will be liable for any settlement effected without the written consent
of such indemnifying party or parties, which consent shall not be unreasonably
withheld.  If an indemnifying party is entitled to assume, and assumes, the
defense of such action or proceeding in accordance with this paragraph, such
indemnifying party or parties shall not, except as otherwise provided in this
subsection (c), be liable for any fees and expenses of counsel for the
indemnified parties incurred thereafter in connection with such action or
proceeding.
 
(d)        Contribution.  b) In order to provide for just and equitable
contribution in circumstances in which the indemnity agreement provided for in
this Section is for any reason held to be unenforceable by the indemnified
parties although applicable in accordance with its terms in respect of any
losses, liabilities, claims, damages, judgments and expenses suffered by an
indemnified party referred to therein, each applicable indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such losses, liabilities,
claims, damages, judgments and expenses in such proportion as is appropriate to
reflect the relative fault of the Company on the one hand and of the liable
selling Holders (including, in each case, that of their respective officers,
directors, employees and agents) on the other, in connection with the statements
or omissions which resulted in such losses, liabilities, claims, damages,
judgments or expenses, as well as any other relevant equitable
considerations.  The relative fault of the Company on the one hand and of the
liable selling Holders (including, in each case, that of their respective
officers, directors, employees and agents) on the other, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, on the one hand, or by or on
behalf of the selling Holders, on the other, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The amount paid or payable by a party as a result of the
losses, liabilities, claims, damages, judgments and expenses referred to above
shall be deemed to include, subject to the limitations
 

 
19

--------------------------------------------------------------------------------

 

 
set forth in paragraph (c) of this Section, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim.
 
(ii)           The Company and each Holder of Registrable Securities agree that
it would not be just and equitable if contribution pursuant to this paragraph
(d) were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in
sub-paragraph (i) above.  Notwithstanding the provisions of this paragraph (d),
in the case of distributions to the public, an indemnifying Holder shall not be
required to contribute any amount in excess of the amount by which (A) the total
price at which the Registrable Securities sold by such indemnifying Holder and
distributed to the public were offered to the public exceeds (B) the amount of
any damages which such indemnifying Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission.  No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
(iii)           For purposes of this Section, each Person, if any, who controls
a Holder or an Underwriter within the meaning of Section 15 of the Securities
Act (and their respective partners, directors, officers and employees) shall
have the same rights to contribution as such Holder or Underwriter; and each
director of the Company, each officer of the Company who signed the Registration
Statement and each Person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act, shall have the same rights to contribution
as the Company.
 
Section 6.
Miscellaneous.

 
(a)        Amendments and Waivers.  The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given unless the Company has obtained the written consent of the Barclays
Representative.
 
(b)        Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, telex, facsimile
or any courier guaranteeing overnight delivery (i) if to a Holder, at the most
current address given by such Holder to the Company by means of a notice given
in accordance with the provisions of this paragraph (b), which address initially
is, with respect to Barclays as of the date hereof, at Barclays Bank PLC, 1
Churchill Place, Canary Wharf, London, E14 5HP, England facsimile number +44
1452 638157, Attention: Company Secretary, and is, with respect to BR Holdings
as of the date hereof, at Barclays BR Holdings S.à r.l., 26b Boulevard Royal, L
2449 Luxembourg, Attention: Company Secretary, and thereafter at such other
address, notice of which is given in accordance with the provisions of this
paragraph, and with respect to each Holder who becomes after the date hereof,
the address of such Holder in the stock or warrant records of the Company or
(ii) if to the Company, at 40 East 52nd Street, New York, NY 10022, facsimile
number (212) 810-3744,
 

 
20

--------------------------------------------------------------------------------

 

 
Attention: Robert P. Connolly, Esq., and thereafter at such other address,
notice of which is given in accordance with the provisions of this paragraph
(c), with a copy (which shall not constitute notice) to Skadden, Arps, Slate,
Meagher & Flom, LLP, Four Times Square, New York, New York 10036, Attention:
Richard T. Prins, facsimile number (917) 777-2790.  Notwithstanding the
foregoing, the Company shall not be obligated to provide any notice to any
Holder which is not a party to this Agreement except with respect to a Required
or Incidental Registration Statement which has been filed and pursuant to which
such Holder is identified as a selling stockholder.
 
All such notices and communications shall be deemed to have been duly given at
the time delivered by hand, if personally delivered; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next business
day, if timely delivered to a courier guaranteeing overnight delivery.
 
(c)        Successors and Assigns.  This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and transferees of each of the
parties without the need for an express assignment.  If any successor, assignee
or transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all of the terms of this Agreement, and by taking and holding
such Registrable Securities such Person shall conclusively be deemed to have
agreed to be bound by and to perform all of the terms and provisions of this
Agreement and to receive the benefits hereof.  Notwithstanding the foregoing,
nothing in this Section 6 is intended to enlarge the class of Persons which are
Holders, as defined in the preamble of this Agreement, and thus entitled to the
rights granted hereunder.  For purposes of this Agreement, “successor” for any
entity other than a natural person means a successor to such entity as a result
of such entity’s merger, consolidation, liquidation, dissolution, sale of
substantially all of its assets or similar transaction.
 
(d)        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, but all of which counterparts, taken together, shall constitute
one and the same instrument.
 
(e)        Descriptive Headings, Etc.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein.  Unless the context of this Agreement
otherwise requires: (1) words of gender shall be deemed to include each other
gender; (2) words using the singular or plural number shall also include the
plural or singular number, respectively; (3) the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article, Section and paragraph references are to the Articles,
Sections and paragraphs to this Agreement unless otherwise specified; (4) the
word “including” and words of similar import when used in this Agreement means
“including, without limitation,” unless otherwise specified; (5) “or” is not
exclusive; and (6) provisions apply to successive events and transactions.
 

 
21

--------------------------------------------------------------------------------

 

 
(f)         Severability.  In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.
 
(g)        Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
(h)        Specific Performance.  The parties hereto acknowledge that there
would be no adequate remedy at law if any party fails to perform in any material
respect any of its obligations hereunder, and accordingly agree that each party,
in addition to any other remedy to which it may be entitled at law or in equity,
shall be entitled to compel specific performance of the obligations of any other
party under this Agreement in accordance with the terms and conditions of this
Agreement in any court of the United States or any State thereof having
jurisdiction.
 
 
* * *


 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 





 
BLACKROCK, INC.
                 
By:
/s/ Daniel R. Waltcher
   
Name:
Daniel R. Waltcher
   
Title:
Managing Director and Deputy General Counsel

 

 

 
BARCLAYS BANK PLC
                 
By:
/s/ Chris Lucas
   
Name:
Chris Lucas
   
Title:
Director



 



         
BARCLAYS BR HOLDINGS S.À R.L.
         
By:
/s/ Manfred Zisselsberger
   
Name:
Manfred Zisselsberger
   
Title:
Attorney



 
[Signature Page of Registration Rights Agreement]

--------------------------------------------------------------------------------



